DETAILED ACTION
This action is in response to the application filed 12/04/2017 in which claims 1-21 are pending. 
Claim 1-21 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims recite “a computer program product residing on a storage device”.  As described in paragraph [0051] of the specification: “a storage device is not a signal and "non-transitory" includes all media except signal media.” and “In the context of this document, a storage device or computer-readable medium may be any medium that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device”.  However, it is contradictory because in the description, a storage device could include infrared, optical, etc. Whereas, the final definition claim to exclude signals, therefore it is unclear and whether the interpretation may include signals. Thus, based on this description, the computer readable medium storage 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 
was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5-12, and 15-20 are rejected under U.S.C. 103 has being unpatentable over Arian S. Forouhar et al (US Publication 20150131845-A1, hereinafter referred to as “Forouhar”) in view of Kohtaro Sabe (US Publication 20110112997A1, hereinafter referred to as “Sabe”) and in further view of Zach Lowe (Non-Patent Literature Lights, Cameras, Revolution), hereinafter referred to as “Lowe”.
Regarding claim 1, Forouhar teaches a method, comprising: 
receiving, at an information handling device, tracking data associated with a player movement path for at least one player during the at least one sequence; (Forouhar, [0124]: “tracking coordinate data collected by the central processing unit (CPU) computer [information handling device] and can track the movement of players in the game, this technology can be used as a tool to assess and evaluate the performance of the players. For example, player's positioning and movement with the ball on the court can be tracked with this technology.” – Forouhar reads on receiving tracking data of players based on their movements in the game and that data is received by an information handling system.)
analyzing, using a processor, the tracking data to determine at least one feature associated with the at least one player at a plurality of predetermined time points during the at least one sequence; (Forouhar; [0059]; “Using the available tracking coordinate data, the activity recognition algorithms can identify and characterize activities of interest based on the positioning of objects of interest (e.g., players, ball, etc.) at precise and coinciding times.” –where the tracking data correspond to a player at a certain time point, the feature being analyze is the positioning of the player.) and
Forouhar does teach training, using deep imitation learning, a neural network associated with a predetermined ghosting model to predict player movements for at least one player during at least one sequence in a game;  (Forouhar, [0133]; “the present technology may be used to, for example, to analyze a stream of input data and recognize that: (i) the stream represents a basketball game; (ii) a particular team is on defense; and (iii) that the defensive team is employing a particular defensive scheme. Once the particular situation and defensive scheme is identified, the present technology may use an algorithm that is defined for 
However, Forouhar does not teach training, using deep imitation learning, a neural network associated with a predetermined….model to predict player movements for at least one player during at least one sequence in a game; 
Sabe teaches training, using deep imitation learning, a neural network associated with a predetermined….model to predict player movements for at least one player during at least one sequence in a game; (Sabe, [0368]; “in this embodiment, although the multi-observation prediction model has employed the state transition prediction model using the HMM, the multi-observation prediction model may employ a state transition prediction model using an RNN (recurrent neural network), Bayesian network linear state space model, or the like…Also see [0382]; “The human type self-agent [predetermined model of the opposing object or humanoid] having carried out the self-learning and the imitation learning can do an action for imitating the other agent as described with reference to FIG. 20.” – Sabe reads on having a recurrent neural network in which uses imitation learning that is associated with a human –type agent or model that can replicate other the action of another.) 
Thus, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the object tracking software program for enhanced sports analytics of Forouhar with the recurrent neural network model that use imitation learning of 
Further, the combination of Forouhar and Sabe does not appear to distinctly teach training, using deep imitation learning, a neural network associated with a predetermined ghosting model to predict player movements for at least one player during at least one sequence in a game;
However, Lowe does teach training, using deep imitation learning, a neural network associated with a predetermined ghosting model to predict player movements for at least one player during at least one sequence in a game; (Lowe, [Page 2]; “those clear circles that sort of follow the Toronto players around and have the same jersey numbers. Those are ghost players.” – Lowe reads on ghosting model that replicate a player on a team within a sporting event.)


determining, using the predetermined ghosting model and the at least one feature, a ghosted movement path for the at least one player beginning from one of the plurality of predetermined time points. 
However, Lowe does teach determining, using the predetermined ghosting model and the at least one feature, a ghosted movement path for the at least one player beginning from one of the plurality of predetermined time points. (Lowe, [Page 5]: “Look again at Ghost DeRozan vs. Real DeRozan… Ghost DeRozan has left Kidd to slam into Chandler much earlier, and much higher on the floor, than Real DeRozan actually did. Since Anthony is dribbling toward the right side of the floor, the left side becomes the “weak” side, and it is the duty of the weak side defender in almost every NBA defense to help on the big man (Chandler) rolling to the paint. DeRozan does that here, but he does it too late; doing so earlier would stop Chandler sooner and allow both DeRozan and Jonas Valanciunas (no. 17) to retreat more easily to their original marks.”- this discloses a model that characterized players behavior based on the collected data and anticipate play scheme that would best fit the scenario based off the data, using the collected data from SportVU (Camera system that tracks movements of plays via data coordinates), the system implements a replica model also known as a “Ghost” of the user’s players and determine their style and movement to counteract the opposing team.)
Thus, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the object tracking software program for enhanced sports analytics as taught by Forouhar as modified by the recurrent neural network model that use imitation learning of Sabe to include Ghosting models of players as taught by Zach Lowe in 
Regarding claim 2, the rejection of claim 1 is incorporated. 
The combination of Forouhar, Sabe, and Lowe teach all the limitation of claim 1 as cited above and further teach the method further comprising providing, on at least one display screen (Lowe, [page 1, Line 3-5]: “camera-tracking system, known as SportVU, that records every movement on the floor and spits it back at its front-office keepers as a byzantine series of geometric coordinates.” – the SportVU system identifies events that occurs in the sporting event and records, using the data retrieved from the camera system, team are able to view and play video footage on graphical user interface to analyze the data.”), a visualization of positional differences between the player movement path and the ghosted movement path. (Lowe, [page 5, line 9-12, Figure]: “Amir Johnson (no. 15) gets himself way out of position relative to his ghost (also No. 15) by chasing Hill toward the middle of the floor, Johnson is very good at chasing ball handlers beyond the 3-point line, but he didn’t have to go so far out here, since Hill dribbles away from the basket and is thus making himself a non-threat.”- Lowe reads on the movement path between Amir Johnson (player) and his counterpart (Ghosting model) and the difference between the action of the real player (Amir Johnson) and his Ghosting 
	Regarding claim 5, the rejection of claim 1 is incorporated. 
The combination of Forouhar, Sabe and Lowe teach the limitation of claim 1 and further teach wherein the predetermined ghosting model is selected from the group consisting of a league average ghosting model, a team-specific ghosting model, and a player-specific ghosting model. (Lowe, [page 2, line 9-13]; where Lowe teach the use of data to create models for sports analytics in sporting events such as basketball. “The Raptors’ analytics team wrote insanely complex code that turned all those X-Y coordinates from every second of every recorded game into playable video files. The code can recognize everything — when a pick-and-roll occurred, where it occurred, whether the pick actually hit a defender, and the position of all 10 players on the floor as the play unfolded. The team also factored in the individual skill set of every NBA player, so the program understands that Chris Paul is much more dangerous from midrange than Rajon Rondo, and that Roy Hibbert is taller than Al Horford.” Also [page 2]; from the coordinate data the analytics team have “the ability to recognize individual player skills — is crucial for the juiciest bit of what the Raptors have accomplished: those clear circles that sort of follow the Toronto players around and have the same jersey numbers. Those are ghost players, and they are doing what Toronto coaching staff and analytics team believes the players should have done.”…Also see [Half court Phase image on page 3] as you can visualize the translucent circle that follow the solid circle are ghosting model players and they are detailed by 
Regarding claim 6, the rejection of claim 1 in incorporated. 
The combination of Forouhar, Sabe, and Lowe teach the limitation of claim 1 and further teach wherein the at least one feature is selected from a group consisting of a distance between the at least one player and at least one other player in the game, and an angle of the at least one player to a game object. (Forouhar, [0090, 0045]: where the “event profile data catalogs [groups] and describes nearly every event, play, sequence, etc. of a sporting activity enables a multitude of analytical viewing options [angle]” Also see [0045]: The cameras “track playing activity objects such as players, referees, officials, balls and other sporting equipment. Also see [0187]: example of activity/event recognition: Distance between defender at start of possession, distance between defender at time of shot attempt (e.g., when the defensive player is within a certain distance from the shooting player at the time that shot was taken).”-Forouhar reads on one feature that consist within the system where that one feature is able to recognize the players on the field as well as their distance from each other and separate actual player from objects in the game such as the ball within the scope of environment.)
Regarding claim 7, the rejection of claim 1 is incorporated. 
The combination of Forouhar, Sabe, and Lowe teach the limitation of claim 1 and further teach wherein the at least one sequence corresponds to a predetermined time interval in the game. (Forouhar, [0061]; “The criteria for activity recognition can be determined in advance of recognizing specific activities in a game. In contrast, manually identifying moments in a game where specific activities occur can be used to train the algorithms to define criteria that would identify the activity of interest throughout the game. For example, knowing that a particular offensive set occurred at some number of specified sequences in a game could allow the system to process the object tracking data from those sequences and define an algorithm trained to identify all the common interactions that occurred during each of the specified sequences.” – Forouhar reads in the analyzing data is based of occurrence that happen in an actual game.)
	Regarding claim 8, the rejection of claim 1 is incorporated. 
The combination of Forouhar, Sabe, and Lowe teach the limitation of claim 1 and further teach wherein the at least one player comprises a team of players. (Forouhar, [0038]; “For the purposes of this disclosure, sporting activities can include, but are not necessarily limited to, player or team actions or interactions in a game or practice setting or recreational environment or scouting environment.” – Forouhar reads on the players associated to a team.”) 
	Regarding claim 9, the rejection of claim 1 is incorporated. 
The combination of Forouhar, Sabe, and Lowe teach the limitation of claim 1 and further teach wherein the determining comprises continuously determining the ghosted movement path for the at least one player. (Lowe, [Page 6, line 6-11]: “The movement of the ghosts is based mostly on the expected value of a possession, calculated multiple times per second, as that possession moves along… The ghosts are not moving randomly, or even just in the way the team’s coaches would like. They are moving in a way the Raptors believe specific defensive 
Regarding claim 10, the rejection of claim 1 is incorporated.
The combination of Forouhar, Sabe, and Lowe teach the limitation of claim 1 and further teach wherein the determining is further based upon one or more context metrics associated with the at least one player. (Forouhar, [0068]: “In basketball, the play identification might be based on a points per possession (PPP) metric, whereby a favorable outcome is that which yields a higher PPP relative to the individual, team or league average.”-Forouhar reads on the limitation of metric that is associated with the player and based on the metric, one can determined the statistical value of each player.)
Regarding claim 11, the combination of Forouhar, Sabe, and Lowe teach an information handling device, comprising: a processor; a memory device that stores instructions executable by the processor to: (Forouhar, Abstract; “at least one processing unit that executes instructions stored in at least one non-transitory medium to implement at least one of the object tracking system, the data processing module, or the user application.”)
receive tracking data associated with a player movement path for at least one player during the at least one sequence; (Forouhar, [0124]: “tracking coordinate data collected by the central processing unit (CPU) computer [information handling device] and can track the movement of players in the game, this technology can be used as a tool to assess and evaluate 
analyze the tracking data to determine at least one feature associated with the at least one player at a plurality of predetermined time points during the at least one sequence; (Forouhar; [0059]; “Using the available tracking coordinate data, the activity recognition algorithms can identify and characterize activities of interest based on the positioning of objects of interest (e.g., players, ball, etc.) at precise and coinciding times.” – Forouhar read on where the tracking data correspond to a player at a certain time point, the feature being analyze is the positioning of the player.) and
Forouhar does teach train, using deep imitation learning, a neural network associated with a predetermined ghosting model to predict player movements for at least one player during at least one sequence in a game; (Forouhar, [0133]; “the present technology may be used to, for example, to analyze a stream of input data and recognize that: (i) the stream represents a basketball game; (ii) a particular team is on defense; and (iii) that the defensive team is employing a particular defensive scheme. Once the particular situation and defensive scheme is identified, the present technology may use an algorithm that is defined for that situation to compare the actual actions of the players to a predicted set of actions for that situation and create an output that records whether or not the situation has occurred, and with an indication of how effective the players were compared to what should have happened.” – 
However, Forouhar does not teach train, using deep imitation learning, a neural network associated with a predetermined…. model to predict player movements for at least one player during at least one sequence in a game; (Sabe, [0368]; “in this embodiment, although the multi-observation prediction model has employed the state transition prediction model using the HMM, the multi-observation prediction model may employ a state transition prediction model using an RNN (recurrent neural network), Bayesian network linear state space model, or the like…Also see [0382]; “The human type self-agent [predetermined model of the opposing object or humanoid] having carried out the self-learning and the imitation learning can do an action for imitating the other agent as described with reference to FIG. 20.” – Sabe reads on having a recurrent neural network in which uses imitation learning that is associated with a human –type agent or model that can replicate other the action of another.)
Thus, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the object tracking software program for enhanced sports analytics of Forouhar with the recurrent neural network model that use imitation learning of Sabe as an effective way of using layering data of an objects or players in real time to analyze, observed, and imitate player’s actions or series of pattern as well as predicting the outcome of certain play scheme based of the player’s directory, motion and observation. By doing so, the self-agent (predetermined model) recognize an observed value observed from the other agent (opposing objects and or personnel) , the self-agent designates an observed value which is data observed from the other agent and indicating a state of another person as the second observed 
Further, the combination of Forouhar and Sabe does not appear to distinctly teach train, using deep imitation learning, a neural network associated with a predetermined ghosting model to predict player movements for at least one player during at least one sequence in a game;
However, Lowe does teach train, using deep imitation learning, a neural network associated with a predetermined ghosting model to predict player movements for at least one player during at least one sequence in a game; (Lowe, [Page 2]; “those clear circles that sort of follow the Toronto players around and have the same jersey numbers. Those are ghost players.” – Lowe reads on ghosting model that replicate a player on a team within a sporting event.)
Lowe also teach determine, using the predetermined ghosting model and the at least one feature, a ghosted movement path for the at least one player beginning from one of the plurality of predetermined time points. (Lowe, [Page 5]: “Look again at Ghost DeRozan vs. Real DeRozan… Ghost DeRozan has left Kidd to slam into Chandler much earlier, and much higher on the floor, than Real DeRozan actually did. Since Anthony is dribbling toward the right side of the floor, the left side becomes the “weak” side, and it is the duty of the weak side defender in almost every NBA defense to help on the big man (Chandler) rolling to the paint. DeRozan does that here, but he does it too late; doing so earlier would stop Chandler sooner and allow both 
Thus, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the object tracking software program for enhanced sports analytics as taught by Forouhar as modified by the recurrent neural network model that use imitation learning of Sabe to include Ghosting models of players as taught by Zach Lowe in order to integrate on-court game data on player and ball positions to create models and to be able to analyze the players movements and behaviors to predict the potential outcome of the game or the next action or move. By doing so, teams with ghosting model of the players, team can recognize everything — when a pick-and-roll occurred, where it occurred, whether the pick actually hit a defender, and the position of all 10 players on the floor as the play unfolded. The team also factored in the individual skill set of every NBA player as suggested by Zach Lowe [Page 1, line 13-16].
Regarding claim 12, the rejection of claim 11 is incorporated. 
The combination of Forouhar, Sabe, and Lowe teach the limitation of claim 11 and further teach the information handling device, wherein the instructions are further executable by the processor to provide, on at least one display screen (Lowe, [page 1, Line 3-5]: “camera-tracking system, known as SportVU, that records every movement on the floor and , a visualization of positional differences between the player movement path and the ghosted movement path. (Lowe, [page 5, line 9-12, Figure]: “Amir Johnson (no. 15) gets himself way out of position relative to his ghost (also No. 15) by chasing Hill toward the middle of the floor, Johnson is very good at chasing ball handlers beyond the 3-point line, but he didn’t have to go so far out here, since Hill dribbles away from the basket and is thus making himself a non-threat.”- Lowe reads on the movement path between Amir Johnson (player) and his counterpart (Ghosting model) and the difference between the action of the real player (Amir Johnson) and his Ghosting model. The system logs the position of Johnson and create ‘ghost players’ that show what Johnson should have done on that specific given play. The visual representation shows a filled mark of the real player vs an unfilled mark that indicate a ‘ghost player’ or a replica representation of the real player and where he should be in figure on page 5.)
	Regarding claim 15, the rejection of claim 11 is incorporated.
The combination of Forouhar, Sabe, and Lowe teach the limitation of claim 11 and further teach the information handling device, wherein the predetermined ghosting model is selected from the group consisting of a league average ghosting model, a team-specific ghosting model, and a player-specific ghosting model. (Lowe, [page 2, line 9-13]; where Lowe teach the use of data to create models for sports analytics in sporting events such as basketball. “The Raptors’ analytics team wrote insanely complex code that turned all those X-Y coordinates 
	Regarding claim 16, the rejection of claim 11 is incorporated.
The combination of Forouhar, Sabe, and Lowe teach the limitation of claim 11 and further teach the information handling device, wherein the at least one feature is selected from a group consisting of a distance between the at least one player and at least one other player in the game, an angle of the at least one player to a game object, fatigue of the at least one player, speed of the at least one player, and skill level of the at least one player. (Forouhar, [0045]: “The cameras track playing activity objects such as players, referees, officials, 
Regarding claim 17, the rejection of claim 11 is incorporated.
The combination of Forouhar, Sabe, and Lowe teach the limitation of claim 11 and further teach the information handling device, wherein the at least one sequence corresponds to a predetermined time interval in the game. (Forouhar, [0061]; “The criteria for activity recognition can be determined in advance of recognizing specific activities in a game. In contrast, manually identifying moments in a game where specific activities occur can be used to train the algorithms to define criteria that would identify the activity of interest throughout the game. For example, knowing that a particular offensive set occurred at some number of 
	Regarding claim 18, the rejection of claim 11 is incorporated.
The combination of Forouhar, Sabe, and Lowe teach the limitation of claim 11 and further teach the information handling device, wherein the instructions executable by the processor to determine comprise instructions executable by the processor to continuously determine the ghosted movement path for the at least one player. (Lowe, [Page 6, line 6-11]: “The movement of the ghosts is based mostly on the expected value of a possession, calculated multiple times per second, as that possession moves along… The ghosts are not moving randomly, or even just in the way the team’s coaches would like. They are moving in a way the Raptors believe specific defensive players should move to thwart specific plays executed by specific offensive players with wildly different skill sets.” –Lowe reads on the movement of the ghosting model is based on the behavior and movement of play scheme presented on the court. As the play scheme and possession progresses, the ghost model can responsively calculate the formation or path to consider based on the opposing play scheme.) 
	Regarding claim 19, the rejection of claim 11 is incorporated. 
The combination of Forouhar, Sabe, and Lowe teach the limitation of claim 11 and further teach wherein the instructions are further executable by the processor to determine a series of subsequent movements required by the at least one player to match the player movement path to the ghosted movement path. (Lowe, [Page 6, line 10-12]; “The ghosts are 
	Regarding claim 20, the combination of Forouhar, Sabe, and Lowe teach a product, comprising: a storage device that stores code, the code being executable by a processor and comprising:
code (Forouhar, [0040]; “Described herein are real-time methods, systems, APIs, user applications and software programs comprising customized and flexible algorithms for comprehensively identifying activities and quantifying characteristics and outcomes of activities that transpire during a sports program.”) that receives tracking data associated with a player movement path for at least one player during the at least one sequence; (Forouhar, [0124]: “tracking coordinate data collected by the central processing unit (CPU) computer [information handling device] and can track the movement of players in the game, this technology can be used as a tool to assess and evaluate the performance of the players. For example, player's positioning and movement with the ball on the court can be tracked with this technology.” – Forouhar reads on receiving tracking data of players based on their movements in the game and that data is received by an information handling system.)
code (Forouhar, [0040]; “Described herein are real-time methods, systems, APIs, user applications and software programs comprising customized and flexible algorithms for comprehensively identifying activities and quantifying characteristics and outcomes of activities  that analyzes the tracking data to determine at least one feature associated with the at least one player at a plurality of predetermined time points during the at least one sequence; (Forouhar; [0059]; “Using the available tracking coordinate data, the activity recognition algorithms can identify and characterize activities of interest based on the positioning of objects of interest (e.g., players, ball, etc.) at precise and coinciding times.” –where the tracking data correspond to a player at a certain time point, the feature being analyze is the positioning of the player.) and
Forouhar does teach code that trains a neural network associated with a predetermined ghosting model to predict player movements for at least one player during at least one sequence in a game; (Forouhar, [0133]; “the present technology may be used to, for example, to analyze a stream of input data and recognize that: (i) the stream represents a basketball game; (ii) a particular team is on defense; and (iii) that the defensive team is employing a particular defensive scheme. Once the particular situation and defensive scheme is identified, the present technology may use an algorithm that is defined for that situation to compare the actual actions of the players to a predicted set of actions for that situation and create an output that records whether or not the situation has occurred, and with an indication of how effective the players were compared to what should have happened.” – Forouhar reads on the capability of predicting movement of player when employing a play scheme and identified the sequence of action with respect to situation with in the game.)  
However, Forouhar does not teach code that trains a neural network associated with a predetermined….model to predict player movements for at least one player during at least one sequence in a game;
code (Sabe, [0029]; “a program enabling a computer to function as an information processing device”) that trains a neural network associated with a predetermined….model to predict player movements for at least one player during at least one sequence in a game; (Sabe, [0368]; “in this embodiment, although the multi-observation prediction model has employed the state transition prediction model using the HMM, the multi-observation prediction model may employ a state transition prediction model using an RNN (recurrent neural network), Bayesian network linear state space model, or the like…Also see [0382]; “The human type self-agent [predetermined model of the opposing object or humanoid] having carried out the self-learning and the imitation learning can do an action for imitating the other agent as described with reference to FIG. 20.” – Sabe reads on having a recurrent neural network in which uses imitation learning that is associated with a human –type agent or model that can replicate other the action of another.) 
Thus, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the object tracking software program for enhanced sports analytics of Forouhar with the recurrent neural network model that use imitation learning of Sabe as an effective way of using layering data of an objects or players in real time to analyze, observed, and imitate player’s actions or series of pattern as well as predicting the outcome of certain play scheme based of the player’s directory, motion and observation. By doing so, the self-agent (predetermined model) recognize an observed value observed from the other agent (opposing objects and or personnel) , the self-agent designates an observed value which is data observed from the other agent and indicating a state of another person as the second observed value, and uses the second time series data which is a time series of the second observed 
Further, the combination of Forouhar and Sabe does not appear to distinctly teach code that trains a neural network associated with a predetermined ghosting model to predict player movements for at least one player during at least one sequence in a game;
Lowe teach code (Lowe, [Page 2]; “The Raptors’ analytics team wrote insanely complex code that turned all those X-Y coordinates from every second of every recorded game into playable video files. The code can recognize everything.”) that trains a neural network associated with a predetermined ghosting model to predict player movements for at least one player during at least one sequence in a game; (Lowe, [Page 2]; “those clear circles that sort of follow the Toronto players around and have the same jersey numbers. Those are ghost players.” – Lowe reads on ghosting model that replicate a player on a team within a sporting event.)
In addition, the combination of Forouhar and Sabe does not appear to distinctly teach that determines, using the predetermined ghosting model and the at least one feature, a ghosted movement path for the at least one player beginning from one of the plurality of predetermined time points. 
However, Lowe does teach code (Lowe, [Page 2]; “The Raptors’ analytics team wrote insanely complex code that turned all those X-Y coordinates from every second of every recorded game into playable video files. The code can recognize everything.”) that determines, using the predetermined ghosting model and the at least one feature, a ghosted movement path for the at least one player beginning from one of the plurality of predetermined time points. (Lowe, [Page 5]: “Look again at Ghost DeRozan vs. Real DeRozan… Ghost DeRozan has left Kidd to slam into Chandler much earlier, and much higher on the floor, than Real DeRozan actually did. Since Anthony is dribbling toward the right side of the floor, the left side becomes the “weak” side, and it is the duty of the weak side defender in almost every NBA defense to help on the big man (Chandler) rolling to the paint. DeRozan does that here, but he does it too late; doing so earlier would stop Chandler sooner and allow both DeRozan and Jonas Valanciunas (no. 17) to retreat more easily to their original marks.”- this discloses a model that characterized players behavior based on the collected data and anticipate play scheme that would best fit the scenario based off the data, using the collected data from SportVU, the system implements a replica model also known as a “Ghost” of the user’s players and determine their style and movement to counteract the opposing team.)
Thus, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the object tracking software program for enhanced sports analytics as taught by Forouhar as modified by the recurrent neural network model that use imitation learning of Sabe to include Ghosting models of players as taught by Zach Lowe in order to integrate on-court game data on player and ball positions to create models and to be able to analyze the players movements and behaviors to predict the potential outcome of the game or the next action or move. By doing so, teams with ghosting model of the players, team can recognize everything — when a pick-and-roll occurred, where it occurred, whether the pick actually hit a defender, and the position of all 10 players on the floor as the play unfolded. The 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arian S. Forouhar et al (US Publication US20150131845-A1, hereinafter referred to as “Forouhar”), in view of Kohtaro Sabe (US Publication 20110112997A1, hereinafter referred to as “Sabe”), and in view of Zach Lowe (Non-Patent Literature Lights, Cameras, Revolution), and in further view of Feng Guo et al (US Publication 20170109940-A1), hereinafter referred to as “Guo”. 
	Regarding claim 3, the rejection of claim 2 is incorporated. 
The combination of Forouhar, Sabe, and Lowe teach all the limitation of claim 2 and further teach the method wherein the providing comprises providing the visualization of the positional differences as an overlapped image. (Lowe, [Half-court Phase Figure on page 5] Where you can see in the image, it show two forms of circle being display where one is a solid circle and the other is a translucent, that depict a representation of an actual player and its ghost model counterpart executing a play. The visualization data shows that “Amir Johnson (no. 15) gets himself way out of position relative to his ghost (also No. 15).” This reads on a clear indication of a difference in position of where No.15 should be rather than actual movement he is executing.)
However, the combination of Forouhar, Sabe, and Lowe does not teach the method wherein the providing comprises providing the visualization of the positional differences as an overlapped image. 
Guo does teach the method wherein the providing comprises providing the visualization of the positional differences as an overlapped image. (Guo, [0090]; “a single 
Thus, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the object tracking software program for enhanced sports analytics as taught by Forouhar along with the recurrent neural network model that use imitation learning of Sabe and the Ghosting models of players as taught by Zach Lowe to include the system and method of image visualization of Guo, as an effective way of the measuring object position on a vertical portion of the rendering geometry. By doing so, image visualization can improve the appearance of one or more images. For example, reduce the appearance of rendering and/or perspective distortion. Additionally or alternatively, the systems and methods disclosed herein may improve the appearance of depth of one or more images and one or more images (e.g., a combined image) may be rendered and/or presented in such a way as to lend greater dimensionality (e.g., height, depth, etc.) to the image(s). The image visualization may be adjusted based on depth information as suggested by Guo in [0025].
Regarding claim 13, the rejection of claim 12 is incorporated.
The combination of Forouhar, Sabe, and Lowe teach all the limitation of claim 12. However, the combination of Forouhar, Sabe and Lowe does not teach the information handling device, wherein the instructions executable by the processor to provide comprise instructions executable by the processor to provide the visualization of the positional differences as an overlapped image.
	Gou does teach the information handling device (Gou, [0033]; “Examples of the electronic device include cameras, video camcorders, digital cameras, cellular phones, smart phones, computers (e.g., desktop computers, laptop computers, etc.), tablet devices, media players),, wherein the instructions executable by the processor to provide comprise instructions executable by the processor to provide the visualization of the positional differences as an overlapped image. (Guo, [0090]; “a single camera may be rotated and/or moved to different positions and may capture a series of overlapping images. It should be noted that the images may portray any or all of the areas to the sides of, above, and/or below the device or body. Also base on the sensor detecting and collecting a series of images which is used to calculate [abstract]; “distance measurement between a depth sensor and at least one object in the combined image.”-Guo reads on the detection of objects and their distance based on collection of images.)
Thus, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the object tracking software program for enhanced sports analytics as taught by Forouhar along with the recurrent neural network model that use imitation learning of Sabe and the Ghosting models of players as taught by Zach Lowe to include the system and method of image visualization of Guo, as an effective way of the measuring object position on a vertical portion of the rendering geometry. By doing so, image visualization can improve the appearance of one or more images. For example, reduce the appearance of rendering and/or perspective distortion. Additionally or alternatively, the .
Claims 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arian S. Forouhar et al (US Publication US20150131845-A1, hereinafter referred to as “Forouhar”), in view of Kohtaro Sabe (US Publication 20110112997A1, hereinafter referred to as “Sabe”), and in view of Zach Lowe (Non-Patent Literature Lights, Cameras, Revolution), and in further view of Charles Meyer et al (US Publication 20160256780-A1), hereinafter referred to as “Meyer”.
Regarding claim 4, the rejection of claim 2 is incorporated.
The combination of Forouhar, Sabe, and Lowe teach the limitation of claim 2 and further teach further comprising adjusting at least a portion of the visualization responsive to receiving user adjustment input. (Meyer, [0006]; “receiving, at a computing device, user input to display a sports play that involves a plurality of players; displaying, by the computing device, the play in both a 2D interface and a 3D interface using data associated with the play and the plurality of players; in response to an indication for the 3D interface to use a camera view that follows a particular player from among the plurality of players, adjusting the camera view of the 3D interface based on a location of the particular player in the play; and in response to an indication to run the play.”…Also see [0020]; “Camera views can be adjusted manually and/or automatically”…. For example, a user can adjust a camera view by zooming in and out (e.g., using a scroll wheel on a mouse), and also by moving the vantage point or viewing angle from which the camera view is provided (e.g., moving a mouse). In another example, a camera view 
Regarding claim 14, the rejection of claim 12 is incorporated.
The combination of Forouhar, Sabe, and Lowe teach the limitation of claim 2 and further teach the information handling device, wherein the instructions are further executable by the processor to adjust at least a portion of the visualization responsive to receiving user adjustment input. (Meyer, [0006]; “receiving, at a computing device, user input to display a sports play that involves a plurality of players; displaying, by the computing device, the play in both a 2D interface and a 3D interface using data associated with the play and the plurality of players; in response to an indication for the 3D interface to use a camera view that follows a particular player from among the plurality of players, adjusting the camera view of the 3D interface based on a location of the particular player in the play; and in response to an indication to run the play.”…Also see [0020]; “Camera views can be adjusted manually and/or automatically”…. For example, a user can adjust a camera view by zooming in and out (e.g., using a scroll wheel on a mouse), and also by moving the vantage point or viewing angle from which the camera view is provided (e.g., moving a mouse). In another example, a camera view can be set to automatically follow one or more players while a play is run (animated) in 3D space.” –Meyer reads of on adjusting the angle of the visual based on the received user input where the user controls the position of the camera).  
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zach Lowe (Non-Patent Literature Lights, Cameras, Revolution), in view of Charles Meyer et al (US Publication  
Regarding claim 21, Lowe teach an information handling device, comprising: a processor; a memory device that stores instructions executable by the processor to:
determine, using a predetermined ghosting model, ghosted movement paths for defensive players based on the offensive player positions and the offensive player movement paths; (Lowe, [Page 3, line 1-9 and Fig.2]: “The ghost players are consistently more aggressive on help defense than the real Toronto players. Check out DeMar DeRozan’s ghost (no. 10) as Raymond Felton (no. 2) and Tyson Chandler (no. 6) run a pick-and-roll on the right wing during the first stage of this same New York possession: Ghost DeRozan is in the middle of the paint to deter any pass to Chandler, while Ghost Landry Fields (no. 2) has zoned up between Anthony (no. 7) and Kidd (no. 5) on the weak side. Fields is actually closer to Kidd, in part because the program understands the higher expected value of a corner three point shot. That’s why Ghost Rudy Gay (no. 22) has moved a bit toward Fields’s man, even as the real versions of both players stick much more closely to their original assignment.”-the disclosure describe the how on the Ghosting model reacts on the defensive end based on the play that the opposing team is executing. The ghosting model reacts to the offensive with heavy sort out defensive stops as disclose in the figures.”-Lowe based of the figures on page 3, reads on the limitation of the ghosting model on the defensive end. The model reacts on to the offensive scheme and from there determine the response.) and
provide, based on the determining, a visualization of the defense players executing the ghosted movement paths responsive to the offensive player movement paths. (Lowe, 
However Lowe does not teach receive, on a display screen of the information handling device user….input corresponding to offensive player positions and offensive player movement paths;
Meyer does teach receive, on a display screen of the information handling device (Meyer. [0043]; “The computing device can be any variety of computing devices, such as a desktop computer, a laptop computer, a computer server, a mobile device (e.g., a smartphone, , user…. input corresponding to offensive player positions and offensive player movement paths; (Meyer, [0008]; “user input to display a sports play that involves a plurality of players.” Also see [0071]; “User input can be received through the 2D interface that causes at least a portion of the play to be changed (e.g., change formation, adjust routes [Movement path], adjust player attributes)… For example, FIG. 8 depicts a screenshot in which a user moves the player and the player's route [movement path] further into the backfield in the 2D interface. In response to receiving the input, the display in the 3D interface can be automatically updated to reflect the change to the play.”-Meyer reads on the user input pertains to movements of the player where in this scenario, adjusting the route of the player and where they are designated to go in terms of play scheme).
Meyer also teach receive activation input (Meyer, [0028]; “Animation of the play in the 3D interface and in the 2D interface can be controlled using buttons. The buttons include a record button, a rewind button, and a play button… the play button can cause the play to be run according to the actions (e.g., routes) depicted in the 2D interface.”) to animate the user…..input, wherein the animation of the user….input comprises movement of the offensive players along the offensive player movement paths; (Meyer, [0071]; User input can be received through the 2D interface that causes at least a portion of the play to be changed such as when a user moves the player and the player's route [Movement path] further into the backfield. In response to receiving the input, the display in the 3D interface can be automatically updated to reflect the change to the play…Also see [0021]; “Changes to a play made in 2D space can be dynamically and automatically reflected in a 3D rendering and/or 
Thus, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the object tracking software program for enhanced sports analytics as taught by Forouhar along with the recurrent neural network model that use imitation learning of Sabe and the Ghosting models of players as taught by Zach Lowe to include the 3D sports playbook taught by Meyers as an effective way implement plays and to make adjustment to account for play scheme attributes, player attributes, and/or variability. By doing so, the coach can see variability that may occur when the play is actually executed as well as also apply ability levels to each of the simulated players so as to affect how well and how consistently they execute the play as suggested by Meyer in [0005]. 
Further, the combination of Forouhar, Sabe, and Lowe does not appear to distinctly receive, on a display screen of the information handling device, user sketch input corresponding to offensive player positions and offensive player movement paths;
However, Hyun does teach receive, on a display screen of the information handling device, user sketch input corresponding to offensive player positions and offensive player movement paths; (Hyun, [Figure 3 on page 107]; “Given the motion grammar for basketball plays, we can generate three-dimensional, full-body basketball animation from a diagram sketch on the tactics drawing board (Figure 3).” Also see [Page 107, T-end section]; “The tactics diagram in Figure 3 implicates the structure and semantics of the play; the offensive player A2 outside the three-point line runs toward the free throw line to catch a pass from player A1, and 
Further, the combination of Forouhar, Sabe, and Lowe does not appear to distinctly teach receive activation input to animate the user sketch input, wherein the animation of the user sketch input comprises movement of the offensive players along the offensive player movement paths;
However, Hyun does teach receive activation input to animate the user sketch input, wherein the animation of the user sketch input comprises movement of the offensive players along the offensive player movement paths; (Hyun, [Page 110, Tactics Diagram section]; “The user can sketch an arbitrary diagram using a set of predefined elements (e.g., location, move, pass, shoot, screen, and feint). Then, the system checks the validity of the diagram and generates a 3D animated scene in a fully automatic manner.”-Hyun reads on user inputting a sketch which comprises of offensive plays scheme and from there generating a animation based on the sketch inputted by the user.)
Thus, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the object tracking software program for enhanced sports analytics as taught by Forouhar along with the recurrent neural network model that use imitation learning of Sabe with Ghosting models of players as taught by Zach Lowe along with the 3D sports playbook taught by Meyers to include the sketch based interface for drawing basketball tactics diagram and animation as taught by Hyun as an effective way identify the behavioral structure of player movements and create a novel sequence of movements that abide the particular plays scheme that is annotated or sketched by the user or coach. By doing 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:  Peter Ibrahim et al. (US Publication 20170001118-A1) teaches a method and system for tracking individual players in the venue and produce a high quality video broadcast of the sporting event without human intervention and with reduced equipment cost is achieved.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zach Lowe (The SportVU Following up: Answering the Most Common Questions and More Ghost Raptors); The Non-Patent disclosure also reference the usage of ghosting model and the functionality of its implementation with respect to live sports analytics, the demonstrating predetermined Ghosting model is of the NBA team, the Toronto Raptors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN TRONG VO whose telephone number is (571)272-8381.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIN T VO/Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123